Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments in “Remarks – 12/06/2021- Applicant Arguments/Remarks Made in an Amendment”, with the “Amendment/Req. Reconsideration-After Non-Final Reject -09/24/2021", have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1 necessitated the shift in new grounds of rejection detailed above in section, below. The shift in grounds of rejection renders Applicant’s arguments moot.
While the amendments as presented, do not present allowable subject matter, in the interest of compact prosecution, examiner feels that a further interview may help to expedite prosecution of the application. Examiner is available for an interview at Applicant's convenience at the number below should Applicant wish to discuss the case further.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagami et al. (US 2003/0039080 A1; hereinafter Kagami).

Regarding Claim 1, Kagami (Fig.1-19B; specifically Fig.4) discloses a resistance change element comprising:
a first lead electrode (28 and 31/32); 
a resistance change layer (2) provided on the first lead electrode (28 and 31/32) (28); and 
a second lead electrode (21) provided on the resistance change layer (2); wherein
the first electrode (28 and 31/32) is a plate-shaped body having a first surface (bottom surface) and a second surface (top surface), which is opposite to the first surface,
the resistance change layer (2) is provided on the first region (middle region where 2 is formed) of the first lead electrode (28 and 31/32), 
the first lead electrode (28 and 31/32) includes an injection layer (31/32) that is formed by injecting a second material into the second region of the first lead electrode (It is noted that the limitation of the “by injecting a second material into the second region of the first lead electrode” being “METHOD LANGUAGE” is considered to be a process limitation that carries no patentable weight because the current claim is directed to a device structure, therefore a “product by process” claim is directed to the product, and no matter how the structure is actually made, it is the final product which must be determined in a “product by process” claim, and not the patentability of the process),

Regarding Claim 3, The resistance change element according to Claim 1, Kagami (Fig.4) discloses wherein the work function of the second material (31/32) is 4.8 eV or more ([0094] discloses that the material of 31/32 is Co/Platinum which both have higher than 4.38eV work functions.  
Regarding Claim 4, The resistance change element according to Claim 1, Kagami (Fig.4) discloses wherein the second material (31/32; [0094]) is platinum or iridium.  
Regarding Claim 5,The resistance change element according to Claim 1, Kagami ([0082]-[0088]) discloses wherein the resistance change layer is a magnetoresistance effect laminated body.  
Regarding Claim 6, The resistance change element according to Claim 5, Kagami ([0082]-[0088]) discloses wherein the magnetoresistance effect laminated body is a TMR laminated body or a GMR laminated body.  
Regarding Claim 7, The resistance change element according to Claim 5, Kagami ([0090]) discloses comprising a bias magnetic field generator (31/32 include hard magnetic layers as bias layers) that is positioned to be interposed between the first lead electrode (28 and 31/32) (28) and the second lead electrode (21) and in the vicinity of the side surface of the magnetoresistance effect laminated body (24 is not positioned on any sides of 2 and there is an insulating layer 33/34 in between them).  
Regarding Claim 8, The resistance change element according to Claim 1, Kagami (Fig.4) discloses wherein the resistance change layer (2; [0087]) is a metal oxide layer.  
Regarding Claim 13, The resistance change element according to Claim 1, Kagami (Fig.4) discloses wherein the first lead electrode (28 and 31/32) has a concentration gradient such that the concentration of the second material (31/32) becomes thinner moving from the first side (bott5om side) toward the second surface side (top side of 28) in a direction of thickness of the first lead electrode (as can be seen there are no second material close to the top surface of the electrode and therefore its concentration decreases in that direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kagami in view of Applicant Admitted Prior Art (hereinafter AAPA).

Regarding Claim 9, Kagami as applied according to Claim 8, does not particularly discloses wherein the resistance change layer is a layer in which the resistance value is changed by the external temperature.  

Therefore it would have been obvious in the art before the filling of the application to have resistance change layer which its resistance value changes by the external temperature in order to use it as a thermistor (which is well known in the art).

Regarding Claim 10, Kagami as applied according to Claim 8, wherein the resistance change layer is a layer in which the resistance value is changed by a voltage applied on the first lead electrode or the second lead electrode.
Kagami does not particularly discloses wherein the resistance change layer is a layer in which the resistance value is changed by a voltage applied on the first lead electrode or the second lead electrode.  
AAPA ([0005]) discloses resistance change layer is a layer in which the resistance value is changed by a voltage applied on the first lead electrode or the second lead electrode.
Therefore it would have been obvious in the art before the filling of the application to have resistance change layer which its resistance value changes by a voltage applied on the first lead electrode or the second lead electrode (which is well known in the art).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 26, 2022